                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                      Plaintiff,                                  8:16CR115

       vs.
                                                                  AMENDED
MARCOS DE LA TORRE,

                      Defendant.                       MEMORANDUM AND ORDER



       This matter is before the Court once again on the Defendant’s Motion Under 28

U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence (§ 2255 Motion), ECF No. 128.

This Amended Memorandum and Order amends the previously issued Memorandum and

Order, ECF No. 135, in which the Court stated that “[t]he Defendant has not filed any

reply nor has he requested any evidentiary hearing.” ECF No. 135 at Page ID 1239. The

Court received Defendant’s Reply to the Government’s Response to Defendant’s Motion

Under 28 U.S.C. § 2255, ECF No. 134, on November 26, 2019. Defendant’s Reply

appears to be timely, based upon Rule 3(d) of the Rules Governing Section 2255

Proceedings.

       Rule 4(b) of the Rules Governing Section 2255 Proceedings for the United States

District Courts requires initial review of a § 2255 motion, and describes the initial review

process:

               The judge who receives the motion must promptly examine it. If it
       plainly appears from the motion, any attached exhibits, and the record of
       prior proceedings that the moving party is not entitled to relief, the judge
       must dismiss the motion and direct the clerk to notify the moving party. If
       the motion is not dismissed, the judge must order the United States attorney
       to file an answer, motion, or other response within a fixed time, or to take
       other action the judge may order.

                                   BACKGROUND
      The Defendant Marcos De La Torre was found guilty of Counts I, II and IV of the

Indictment, following a jury trial. On January 30, 2017, he was sentenced to a term of

121 months on Count I (conspiracy to distribute 500 grams or more of

methamphetamine), Count II (distribution of five grams or more of actual

methamphetamine), and Count IV (distribution or possession with intent to distribute 50

grams or more of actual methamphetamine), grouped and running concurrently, followed

by five years of supervised release on each count, also to run concurrently.

      The Defendant appealed, and this Court’s Judgment was affirmed. The mandate

from the U.S. Court of Appeals for the Eighth Circuit was issued on November 13, 2018.

The Defendant filed his § 2255 Motion on August 16, 2019, raising three claims of

ineffective assistance of counsel. His § 2255 Motion was timely, and it was his first such

motion. The Court summarily denied two of the Defendant’s claims in its Memorandum

and Order of September 5, 2019, ECF No. 129, and required the Government to respond

to one of the claims.    The Government filed its response and index of exhibits on

September 27, 2019, ECF Nos. 130 and 131. The Court gave the Defendant until

November 22, 2019, to submit any reply to the Government’s response and index of

evidence, and to make any request for an evidentiary hearing, specifying each issue of

material fact to be addressed at such hearing. The Court received Defendant’s Reply

and request for an evidentiary hearing on November 26, 2019. It appears, however, that

Defendant placed the Reply in the institution’s internal mailing system on November 18,

2019, and therefore the Reply is deemed timely filed under Rule 3(d) of the Rules

Governing Section 2255 Proceedings for the United States District Courts. Nevertheless,



                                            2
the Court will deny Defendant’s request for an evidentiary hearing and will deny

Defendant’s § 2255 Motion.

                                       DISCUSSION

        “A § 2255 petitioner is entitled to an evidentiary hearing ‘[u]nless the motion and

the files and records of the case conclusively show that the [petitioner] is entitled to no

relief.’” Dat v. United States, 920 F.3d 1192, 1193–94 (8th Cir. 2019) (quoting 28 U.S.C.

§ 2255(b)). “A petitioner’s allegations must be accepted as true and a hearing should be

held unless they are contradicted by the record, inherently incredible, merely conclusions,

or would not entitle the petitioner to relief.” Id. at 1194 (quoting Garcia v. United States,

679 F.3d 1013, 1014 (8th Cir. 2012)). Even accepting Defendant’s allegations as true,

the record shows he is not entitled to relief.

        To establish ineffective assistance of counsel, the Defendant must satisfy both

prongs of the test articulated by the United States Supreme Court in Strickland v.

Washington, 466 U.S. 668 (1984). The performance prong requires a showing that

counsel performed outside the wide range of reasonable professional assistance and

made errors so serious that counsel failed to function as the kind of counsel guaranteed

by the Sixth Amendment. Id. at 687-89. The prejudice prong requires a movant to

demonstrate that seriously deficient performance of counsel prejudiced the defense. Id.

at 687. “To establish prejudice, the defendant must demonstrate a reasonable probability

that the result of the proceeding would have been different, but for counsel's deficiency.”

United States v. Luke, 686 F.3d 600, 604 (8th Cir. 2012) (citing Strickland, 466 U.S. at

694).



                                                 3
       The Defendant’s remaining claim is his assertion that his counsel was ineffective

for failing to make a timely motion for a hearing pursuant to Franks v. Delaware, 438 U.S.

154 (1978), in connection with the motion to suppress evidence seized at the Defendant’s

place of business which he shared with another business enterprise.            The record

demonstrates that on June 15, 2016, the Defendant’s counsel attempted to continue the

suppression hearing and amend the motion to suppress to include a request for a Franks

hearing, ECF Nos. 31-34, and the Magistrate Judge denied the motions on June 16, 2016,

finding that counsel had not shown good cause why a motion for a Franks hearing could

not have been timely filed. See ECF No. 41, Page ID 86. The Magistrate Judge submitted

his Findings and Recommendation to this Court regarding the motion to suppress, and

this Court considered the Defendant’s objections, including objections to the Magistrate

Judge’s rulings on the Franks issue. This Court found the Magistrate Judge’s rulings on

the Franks issue were neither clearly erroneous nor contrary to law. ECF No. 44 at Page

ID 102. On appeal after sentencing, the Eighth Circuit upheld this Court’s rulings on the

Defendant’s motion to suppress, United States v. Marcos De La Torre, 907 F.3d 581, 589

(8th Cir. 2018), and denied, without prejudice, the Defendant’s claims of ineffective

assistance of counsel, including his Franks claim. Id. at 594-95.

       Assuming counsel’s failure to file a timely motion for a Franks hearing satisfies the

performance prong of the Strickland test, the Defendant nonetheless has failed to

demonstrate that he suffered any prejudice as a result of such failure. First, the Defendant

does not contend that any information contained in the Affidavit submitted in support of

the Application for Search Warrant, ECF No. 131-1, was false. Instead, he contends that

the Affidavit should have stated that no contraband was found at his home pursuant to a

                                             4
search on July 1, 2015, and that the business premises to be searched contained two

separate business operations; and should have specified which business within the

premises was to be searched. This Court cannot infer that any such omissions were

deliberate or reckless, nor that the warrant would have been denied or worded in a

substantially different manner but for such omissions. See Franks, 483 U.S. at 155-56.

Second, as explained in this Court’s Order of August 24, 2016, ECF No. 44, the probable

cause for issuance of the warrant in question was ample. “Omissions of facts in a

supporting affidavit do not constitute misrepresentations unless they cast doubt on the

existence of probable cause.” United States v. Butler, 594 F.3d 955, 961 (8th Cir. 2010)

(citing United States v. Parker, 836 F.2d 1080, 1083 (8th Cir. 1987)). Third, no evidence

seized as a result of the search was offered or received into evidence at trial.1

Accordingly, the Defendant has not demonstrated a reasonable probability that the verdict

would have been different if his counsel had filed a timely motion for a Franks hearing.

See Williams v. Locke, 403 F.3d 1022, 1026 (8th Cir. 2005) (a defendant arguing

ineffective assistance of counsel due to counsel’s failure to litigate a Fourth Amendment

challenge must “demonstrate ‘that his Fourth Amendment claim is meritorious and that

there is a reasonable probability that the verdict would have been different absent the

excludable evidence.’”) quoting Kimmelman v. Morrison, 477 U.S. 365, 375 (1986))).

       A petitioner under § 2255 may not appeal an adverse ruling unless he is granted

a certificate of appealability.   28 U.S.C. § 2253(c)(1); Fed. R. App. P. 22(b)(1). A

certificate of appealability will not be granted unless the movant has “made a substantial


       1Photographs of a penetration in a wall behind a refrigerator at the business
premises were received in evidence, and the defense had the opportunity to argue that
the premises were not occupied exclusively by his business.
                                          5
showing of the denial of a constitutional right." § 2253(c)(2). To show this denial, “[t]he

petitioner must demonstrate that reasonable jurists would find the district court’s

assessment of the constitutional claims debatable or wrong.” Slack v. McDaniel, 529 U.S.

473, 484 (2000). The Defendant has made no such showing, and no certificate of

appealability will be issued.

       Accordingly,

       IT IS ORDERED:

       1.     For the reasons set out in this Amended Memorandum and Order and in

the Court’s Memorandum and Order of September 5, 2019, ECF No. 129, the Defendant’s

correspondence construed as a Motion under 28 U.S.C. § 2255 to Vacate, Set Aside, or

Correct Sentence by a Person in Federal Custody (“§ 2255 motion”), ECF No. 128, is

denied;

       2.     Defendant’s request for an evidentiary hearing is denied;

       3.     No certificate of appealability will be issued;

       4.     A separate Amended Judgment will be entered; and

       5.     The Clerk is directed to mail a copy of this Amended Memorandum and

Order to the Defendant at his last known address.

       Dated this 2nd day of December 2019.

                                                  BY THE COURT:
                                                  s/Laurie Smith Camp
                                                  Senior United States District Judge




                                              6
